PER CURIAM.
In this dissolution-of-marriage proceeding the mother appeals from that portion of the decree which awarded the custody of the now six-year-old daughter of the parties to the father. The substance of the mother’s argument is that "[a]lthough morally and physically the parties are equally fit, the evidence demonstrates that [the mother] is much more suited, emotionally, for her parenting responsibilities.” The trial judge found that "both parties are good parents,” but gave the edge to the father and awarded custody to him. The record does not disclose any basis for reversal. Starin and Starin, 29 Or App 557, 564 P2d 748, Sup Ct review denied (1977); Sarty v. Forney, 12 Or App 251, 506 P2d 535 (1973).
Affirmed. No costs to either party.